IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM N. EARNSHAW and
HELEN A. EARNSHAW,

 

 

 

 

 

Plaintiffs,

Ve : NO. 3:19-cv-01479
CHESAPEAKE APPALACHIA, :  JUDGEMANNION |
L.L.C. and EQUINOR USA :

ONSHORE PROPERTIES, INC. : . _ SCRANTON
f/k/a STATOIL USA ONSHORE: ei
PROPERTIES, INC., :; as
PER j
_ Defendants. : DEPUTY gf Z

NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY FOR
CHESAPEAKE ENERGY CORPORATION, ET AL., AND AUTOMATIC
STAY OF THESE PROCEEDINGS

PLEASE TAKE NOTICE that, on June 28, 2020, Chesapeake Energy
Corporation and its subsidiaries, including, without limitation, Defendant
Chesapeake Appalachia, L.L.C. (collectively, the “Debtors”) filed voluntary
petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101-1532 (“Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas (“Bankruptcy Court”). The Debtors’ chapter 11 cases

are pending before the Honorable David R. Jones, United States Bankruptcy Judge,

and joint administration has been requested under the lead case In re Chesapeake
Energy Corporation, et al., Case No. 20-33233 (collectively, the “Chapter 11
Cases”). A copy of the voluntary petition of the lead Debtor, Chesapeake Energy
Corporation, is attached hereto as Exhibit A.

PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of
the Bankruptcy Code, the Debtors’ filing of their respective voluntary petitions
gives rise to a stay, applicable to all entities, of, among other things: (a) the
commencement or continuation of any judicial, administrative, or other action or
proceeding against the Debtors (i) that was or could have been commenced before
the commencement of the Chapter 11 Cases or (ii) to recover a claim against the
Debtors that arose before the commencement of the Chapter 11 Cases; (b) the
enforcement, against any of the Debtors or against any property of each of the
Debtors’ bankruptcy estates, of a judgment obtained prior to the commencement of
the Chapter 11 Cases; and (c) any act to obtain possession of property of or from
any of the Debtors’ bankruptcy estates, or to exercise control over property of any
of the Debtors’ bankruptcy estates. No order has been entered in the Chapter 11
Cases granting relief from the automatic stay with respect to the above-captioned
case.

PLEASE TAKE FURTHER NOTICE that pleadings filed in the Chapter
11 Cases may be obtained free of charge by visiting the website of Debtors’

noticing and claims agent at https://dm.epiql1.com/chesapeake. You may also
obtain copies of any pleadings by visiting the Court’s website at
https://www.txs.uscourts. gov/page/bankruptcy-court (PACER login and password

required) in accordance with the procedures and fees set forth therein.

Dated: July 1, 2020 | Respectfully submitted,

~ Daniel T. Brier
John B. Dempsey
Richard L. Armezzani
Myers Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
(570) 342-6100

      
 

   

    

Daniel T. Donovan (pro hac vice
forthcoming)

Kirkland & Ellis LLP

655 Fifteenth Street, NW
Washington, D.C. 20005

(202) 879-5000
Exhibit A
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 1 of 26

emo eurcLiem com (eoel Mam)

 

United States Bankruptcy Court for the:
Souther District of Texas

[eres t oe

 

 

Case number (if known):

(State)
Chapter 11

 

 

Official Form 201

Oo Check if this is an
amended filing

Voluntary Petition for Non-Individuals Filing for

Bankruptcy

04/20

If more space is needed, attach a separate sheet to this form. ‘On the top of any addifional pages, write the debtor’s name and the
case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is

available.

1. Debtor's Name

Chesapeake Energy Corporation

 

2. All other names debtor used
in the last 8 years

NIA

 

 

Include any assumed names,

 

trade names, and doing

 

business.as names

 

3. Debtor’s federal Employer
Identification Number (EIN)

XX-XXXXXXX

 

4. Debtor's address

Principal place of business

6100 North Western Avenue

Mailing address, if different from principal place
of business

 

 

 

 

 

 

 

Number Street Number Street
P.O. Box

Oklahoma City, Oklahoma 73118

City State Zip Code City State Zip Code
Location of principal assets, if different from
principal place of business

Oklahoma County

County Number Sireet
City State Zip Code

5. Debtor's website (URL) www.chk.com

 

 

6. Type of debtor

Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

U1 Partnership (excluding LLP)
O1 Other. Specify:

 

 

Official Form 201

Voluntary Petition for Non-individuals Filing ior Bankruptcy

page 1
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 2 of 26

Debtor Chesapeake Energy. Corporation Case number (if known)

 

Name

 

 

 

7. Describe debtor's business

Check One:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Railroad (as defined in 11 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(63A))

Commodity Broker (as defined in 11 U.S.C. § 107(6))

Clearing Bank (as defined in 11 U.S.C. § 781(3))

None of the above

Check all that apply:

Tax-exempt entity (as described in 26 U.S.C. § 501)

OooOoVFtWwWoOododoon a

investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

1 Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

 

C. NAICS (North American Industry Classification System) 4-digit code that best describes debior. See
http:/Awww.uscourts.gov/four-digit-national-assoclation-naics-codes .
2111 (Oil and Gas Extraction)

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small
business. debtor” must

check the first.sub-box. A

debtor as defined in §
1182(1) who elects to

proceed under subchapter
V of chapter 11 (whether or

not the debtor is a.“*small
business debtor”) must

check the second sub-box.

Check One:

C1 Chapter 7

CO] Chapter 9

Chapter 11. Check aif that apply:

(1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts. (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax
return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
4116(1){B).

1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
liquidated debts (excluding debts owed io insiders or affiliates) are less than $7,500,000
and it chooses to proceed under Subchapter V of Chapter 171. If this sub-box is
selected, attach the mosi recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if any of these documents do not exist,
follow the procedure in 11 U.S.C. § 1116(1)(B).

O Aplan is being filed with this petition.

1 Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

kl The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment fo Voluntary Petition for Non-Individuals
Filing for Bankruptcy under Chapter 171 (Official Form 201A) with this form.

1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

42b-2.
OJ Chapter 12
9. Were prior bankruptcy cases I No District
filed by or against the debtor CO Yes. When MMIDDYYYY Case number
within the last 8 years? .
District When Case number

f more than 2 cases, attach a
separate list.

Official Form 201

‘MMIDDIYYYY

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 3 of 26

Debtor Chesapeake Energy Corporation Case number (if known)

 

Name

 

 

10. Are any bankruptcy cases O No ; ; 7
pending or being filed by a Bd Yes. Debtor See Rider 1 Relationship Affiliate
business partner or an
affiliate of the debtor? District

 

Southern District of Texas

List all cases. If more than 1, When 06/28/2020
attach a separate list. Case number, if known MM /DD/YYYY

 

11. Why is the case filed in this Check all that apply:

district?
‘sine C1 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Kl Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have No?

possession of any real O Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property : :
that needs immediate Why does the property need immediate attention? (Check all that apply.)

attention?

[1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
safety. .

What is the hazard?

 

OsIt needs to be physically secured or protected from the weather.

O_sIt includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

Ol Other

 

Where is the property?

 

Number Street

 

 

City State  ~ Zip Code

is the property insured?
O No

O Yes. Insurance agency

 

Contact name

 

Phone

 

 

P| Statistical and administrative information

43. Debtor's estimation of Check one:

available funds . . as .
Funds will be available for distribution to unsecured creditors.

O After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

1 Although the Debtor is not aware of any definition of “imminent and identifiable hazard” as used in this form, the Debtor does not believe it owns or

possesses any real or personal property that poses or is alleged to pose a threat of imminent and identifiable hazard fo the public-health or safety.

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 4 of 26

Debtor Chesapeake Energy Corporation Case number (if known)

 

Name

 

 

 

 

14, Estimated number of O 1-49 OM ~~ 1,000-5,000 Ci 25,001-50,000
creditors! OB 50-99  -5,001-10,000 (1) =50,001-100,000

QO 100-199 oO 10,001-25,000 X} More than 100,000
C] 200-999

15. Estimated assets O —- $0-$50,000 C1 = $1,000,001-$10 million C1 $500,000,001-$1 billion
Oo $50,001-$100,000 Oo $10,000,001-$50 million [J $1,000,000,001-$10 billion
oO $100,001-$500,000 O $50,000,001-$100 million & $10,000,000,001-$50 billion
2 $500,001-$1 million O $100,000,001-$500 million 1 More than $50 billion

16. Estimated liabilities O $0-$50,000  $1,000,001-$10 million (2 $500,000,001-$1 billion
oO $50,001-$100,000 Oh $10,000,001-$50 million 1 $1,000,000,001-$10 billion
im) $100,001-$500,000 OO $50,000,001-$100 million $10,000,000,001-$50 billion
{1 $500,001-$1 imillion (1 $400,000,001-$500 million [] More than $50 billion

 

aa Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up fo
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

17. Declaration and signature of The debtor requesis relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of petition.
debtor

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 06/28/2020

 

 

 

MM/ DD / YYYY
« /sf Domenic J. Dell’Osso, Jr. Domenic J. Dell'Osso, Jr.
Signature of authorized representative of debtor Printed name
Title Executive Vice President and Chief
Financial Officer
18. Signature of attorney %* isi Matthew D. Cavenaugh Date 96/28/2020

 

Signature: of attorney for debtor MM/DDIYYYY

Matthew D. Cavenaugh
Printed name

Jackson Walker L.L.P.
Firm name

1401 McKinney Street, Suite 1900
Number Street

Houston Texas 77016

City State ZIP Code
(713) 752-4200 mcavenaugh@jw.com
Contact phone Email address

24062656 Texas
Bar number : State

 

 

 

1 The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 5 of 26

Official Form 201A (12/15)

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

In re: Chapier 11

CHESAPEAKE ENERGY CORPORATION, Case No. 20- (__)

Debtor.

Net eee Nee See! Set are ee”

 

Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

4. lfany.of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
number is 001-13726

 

2. The following financial data is the latest available information and refers to the debtor's condition on
December 31, 2019

 

 

 

 

 

 

 

(a) Total assets $ _16,193,000,000

(b) Total debts (including debts listed in 2.c., below) $ _14,792,000,000

(c) Debt securities held by more than 500 holders N/A
Approximate
number of
holders:

secured [j unsecured [] subordinated [] $

secured [] unsecured [] subordinated [] $

secured [] unsecured [] subordinated []

secured [] unsecured [] subordinated [J] ¢

secured [] unsecured [] subordinated [J $

 

4.5% Preferred Stock — 2,558,900
(d) Number of shares of preferred stock" 5% Preferred Stock — 1,810,667

5.75% Preferred Stock ~ 928,679
5.75A% Preferred Stock — 477,242

(e) Number of shares of common stock? 9,783,101

Comments, ifany: Chesapeake Energy Corporation does not and cannot know the precise number of beneficial
holders of any of the debt securities it has issued and does not believe that any such securities are held by more than
500 holders.

3. Brief description of debtor’s business: Chesapeake owns and operates valuable oil and natural gas assets in
certain key U.S. hydrocarbon producing states, including Oklahoma, Texas, Louisiana, Pennsylvania, and Wyoming,

 

 

4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the
voting securities of debtor:
The Carlyle Group L.P. (8.84%); The Vanguard Group (8.35%); Franklin Resources, Inc. (7.69%);
State Street Corporation (5.36%)

 

 

1 As of May 7, 2020

2 As of May 7, 2020
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 6 of 26

Fill in this information to identify the case:

United States Bankruptcy Court for the:
Southern Disirict of Texas

 

 

(State)

Case. number (if known): Chapter

 

a_i

 

 

Rider i

CO Check if this is an
amended filing

Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankrupicy Court for the Southern District of Texas for relief under chapier 11 of title 11 of the United States
Code. The Debtors have moved. for joint administration of these cases under the case number assigned to the

chapter 11 case of Chesapeake Energy Corporaiion.

Brazos Valley Longhorn Finance Corp.
Brazos Valley Longhorn, L:L.C.
Burleson Sand LLC
Burleson Water Resources, LLC
Chesapeake AEZ Exploration, L:L.C.
Chesapeake Appalachia, L.L.C.
Chesapeake E&P Holding, L.L.C.
‘Chesapeake Energy Corporation
Chesapeake Energy Louisiana, LLC
Chesapeake Energy Marketing, L.L.C.
Chesapeake Exploration, L.L.C.

Chesapeake Louisiana, L-P.

Chesapeake Midstream Development, L.L.C.
Chesapeake NG Ventures Corporation
Chesapeake Operating, L.L.C.

Chesapeake Plains, LLC

Chesapeake Royalty, L.L.C.

Chesapeake VRT, L.L.C.
Chesapeake-Clements Acquisition, L.L.C.
CHK Energy Holdings, Inc.

2 ©e @¢ee8@8 8 @ 8 8 @ & &@ © @ @ &@ G&G &@ &

Chesapeake Land Development Company, L.L.C.

e@e© @¢ ¢©¢¢¢@ee G&S S&S Oe SF F&F S&F 8G G8 FB

CHK NGV Leasing Company, L.L:C.

CHK Utica, L.L.C.

Compass Manufacturing, L.L.C.

EMLP, L.L.C.

Empress Louisiana Properties, L.P.

Empress, L.L.C.

Esquisto Resources II, LLC

GSF, L.L.C.

MC Louisiana Minerals, L.L.C.

MC Mineral Company, L.L.C.

MidCon Compression, L.L.C.

Nomae Services, L:.L.C.

Northern Michigan Exploration Company, L.L.C.
Petromax E&P Burleson, LLC

Sparks Drive SWD, Inc.

WHE AcgCo., LLC

WHR Eagle Ford LLC

WildHorse Resources II, LLC
WildHorse:Resources Management Company, LLC
Winter Mcon Energy Corporation
Case 20-33233 Document 1 Filed in TXSB on 06/28/20 Page 7 of 26

 

Fei ermneMis re iiccisem siete op isth lcs cee

‘Debtor name _ Chesapeake Pneray. Corporation etal.

United States Bankruptcy Court for the: Souther District of Texas

Case number (if known):

Official Form 204

 
  

O Check if this is an

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders

12/15

amended filing

 

A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity

who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecur:

fhe holders of the 50 largest unsecured claims.

ed claim resulting from inadequate collateral value places the creditor among

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and complete mailiiig addréss, |Naine, telephone number, and email address of creditor Nature of the Indicate if claim |Amount-of mnsecured claim
inchiding zip code : contact , aim (for is contingent, Ifthe claim is fully imsecured, fil im only
, example, trade onliquidated, or unsecured claim amount, If claim is partially
debis, bank loans, |disputed secured, fill in total claim amount and deduction for
. {professional value of collateral or setoff to calculate nnsecured
‘ [services, and claim,
government Total claim, if| Deduction for| Unsecured claim
contracts) partially value of
secured Materal or
- setoff
DEUTSCHE BANK TRUST COMPANY
AMERICAS
Attention: Corporates Deal Team Manager — Attn: James Von Moltke :
Chesepezke Energy Corporation Title: CFO 5.5% convertible
1 ® TBY VOTPO Phone: (212) 250-2500 senior notes due §1,064,225,000
Trost & Agency Services Par “ws
Email: james:vonmoltke@db.com 2026
60 Wall Sireet, 16th Floor Pax: (732) 578-4635
Mail Stop: NY'C60-1630 ”
INew York, NY 10005
DEUTSCHE BANK TRUST COMPANY
AMERICAS
Attention: Corporates Deal Team Manager —- Ata: James ‘Von Moltke
Chesapeake Eni Corporation Title: CFO 7.00% senior notes
2 - enBy OTP Phone: (212) 250-2500 aah B $623,595,000
Trust & Agency Services : due 2024 seas
‘Email: james.vonmoltke@db.com
60 Wall Street, 16th Floor Pax: (732) 578-4635
Mail Stop: NY'C60-1630
New York, NY 10005
DEUTSCHE BANK. TRUST COMPANY
AMERICAS
‘Attention: Corporates Deal Team. Manager — Atta: James Von Moltke
Chesapeake Energy Corporation Title: CFO 4.875%.senior
5 + en! * °
3 Trust & Agency Services Phone: @1) 250-2500 notes due 2022 $271,759,000
Email: james.vonmoltke@db.com
60 Wall Street, 16th Floor Fax: (732) 578-4635
Mail Stop: NYC60-1630 *
New York, NY 10005
DEUTSCHE BANK TRUST COMPANY
AMERICAS
Attention: Corporates Deal Team Manager — Adin: James Von Moltke
Chesapeake Energy Corporation Title: CFO 8.00% senior notes
4 trust & Agency Services Phone: (212) 250-2500 due 2027 §252,747,000
‘Email: james.vonmoltke@db.com
60 Wall Street, 16th Floor Fax: (732) 578-4635
Mail Stop: NYC60-1630 a
INew York, NY 10005
DEUTSCHE BANK TRUST COMPANY
AMERICAS
Attention: Corporates Deal Team Manager — een oO ‘Von Moltke
. {Chesapeake Energy Corporation -. 8.00% senior notes
> Itrast & Agency Services Phione: (212) 250-2500 due 2025 8246,474,000
Email: james, vonmoltke@db.com
60 Wall Street, 16th Floor Ran: (732) 578-4635
Mail Stop: NYC60-1630 aR
INew York, NY 10005
THE BANK. OF NEW YORK MELLON TRUST |Atm: Thomas P. Gibbons
COMPANY, N.A. Title: CEO 6.625% seni
6 |2N. LaSalle Street Phone: (212) 495-1784 eres due 2020 $176,483,000
Suite 1020 Email: todd.gibbons@baymellon.com ©
Chicago, TL 60602 Fax: (312) 827-8542
DEUTSCHE BANK TRUST COMPANY
AMERICAS
Attention: Corporates Deal Team Manager — Abin: James Von Moltke
Chesapeake Energy Corporation Title: CEO 5.75% senior notes
. 95 SA
7 Trust & Agency Services Phone: @12) 250-2500 due 2023 $167,743,000
‘Email: james, vonmoltke@db.com
60 Wall Street, 16th Floor Pax: (732) 578-4635
Mail Stop: NY'C60-1630 "
iNew York, NY 10005

 

 

 

 

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims

 

Pagel
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 8 of 26

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor __ Chesapeake Energy Corporation et al., Case number (if known)
Name of creditor and ete mailing address, {Name, teleph pumber, and email address of creditor ”-|Natare of the if tir unsect eS
including zip code , contact claim (for se igent, the claim is fully red, fill'in only
example, trade unliquidated, or unsecured claim amount: If claim is-partially
debts, bank loans, |disputed secured, fill in total claim amount and deduction for}
professional value of collateral or setoff te calculate unsecured
. services, and claim. :
government Total claim, if{Deduetion for}Unsecured claim
contracts) partially value of
secured collateral or
: Isetoff
THE BANK OF NEW YORK MELLON TRUST Atm: Thomas P. Gibbons
COMPANY, NLA. Title: CEO- 6.125% senior
8 |2N. LaSalle Street Phone: (212) 495-1784 no tes due 2021 $166,350,000
Suite 1020 Email: todd gibbons@bnymellon.com
Chicago, IL 60602 Fax: (312) 827-8542,
DEUTSCHE BANK TRUST COMPANY
AMERICAS /
Attention: Corporates Deal Team Manager — Atin: James ‘Von Moltke
Chesapeake Bnergy Corporati Title: CRO 5.375% senior
g  |rnesapeaxe Shergy Vorporanion Phone: (212) 250-2500 2190 SEO $126,888,000
Trust & Ageticy Services oy. notes due 2021
Email: james.vonmoltke@db.com
60 Wall Street, 16th Floor Fax: (732) 578-4635
Mail Stop: NYC60-1630 °
New York, NY 10005
DEUTSCHE BANK TRUST COMPANY
IAMBRICAS
Attention: Corporates Deal Team Manager — Atm: James Von Molike
Chesapeake Energy Corporation Title: CEO 7.5% senior notes
10 [nesapense BnerBy ‘-Orporaiio Phone: (212) 250-2500 27% SEMROE DO} $118,937,000
Trust & Agency Services ae due 2026
Email: james,vonmoltke@db.com.
60 Wall Street, 16th Floor Pax: (732) 578-4635
Mail Stop: NYC60-1630 ”
New York, NY 10005
THE BANK. OF NEW YORK MELLON TRUST |Adn: Thomas P. Gibbons
COMPANY, NLA. Title: CEO 6.875% senior
11 |21N. LaSalle Street Phone: (212) 495-1784 notes dine 2020 $73,598,000
Suite 1020 Email: todd.gibbons@bnymellon.com
Chicago, IL 60602 Fax: (312) 827-8542
DEUTSCHE BANK TRUST COMPANY
AMERICAS -
Attention: Corporates Deal Team Manager — Aten: James Von Moltke
Chesapeake Energy Corporation. Tithe: CFO 8.00% senior notes]
sf ‘oO
12 |reast & Agency Services Phone: (212) 250-2500 “ine 2006 $45,861,000
Email; james.vormoltke@db.com
60. Wall Street, 16th Floor Fax: (732) 578-4635
Mail Stop: NYC60-1630
New York, NY 10005
HALLIBURTON ENERGY SERVICES INC ne ao a
13 {3000 N. Sam Houston Pkwy E. ° Trade Payables $21,104,132
Houston, TX 77032 Phone: (281) 871-4000 _—
a. Email: jeff miller@halliburion.com
7 Atin: Alan S. Armstrong
Cait seen Title: President & CEO
14 Phone: (918) 573-2000 Trade Payables $13,854,145
PO BOX 2400 * ergs. _
Tulsa, OK 74102-2400 Email: alan.armstrong@williams.com
% Fax: (901) 761-1092
ENTE} Attn: Brent Secrest
RPRISE CRUDE OW LLC Title: EVP & Chief Commercial Officer we
15 |1100 Louisiana St Phone: (713) 381-6500 Trade Payables Unliquidated $6,469,804
Houston, TX 77002 _
(Email:
EAGLE FORD GATHERING LLC Afin: Bruce Darter
1999 Bryan St. Title: VP -
16 Jor, 900 Phone: (713) 369-8783 Trade Payables |  Unliquidated $4,984,951
Dallas, TX 75201 Email: brace_darter@kindermorgan.com
T-CRUSH PARTNERS LP Atta: Phil McCormick
1330 Post Oak Blvd. Title: CFO
17 | gate 600 Phone: (713) 980-6200 Trade Payables $4,071,065
Houston, TX 77056 Email: pmecormick@bhicrush.com
BAKER HUGHES A GE COMPANY LLC es (areuzo Simone
18 |17021 Aldine Westfield Rd tay AR Trade Payables 53,586,155
Houston, TX 77073 Phone: (713) 439-8600
Exnail: Lorenzo.Simonelli@bakerimghes.com
SCHLUMBERGER TECHNOLOGY CORP Adin: Olivier Le Peuch
: ‘ Title: CEO
19 (3600 Briarpark Drive : Trade Payables $2,630,025
Houston, TX 77042 Phone: (281) 285-8500
Email: lepeuchl @slb.com
IB&L PIPECO SERVICES INC Ane ee Tait
20 }20465 Texas 249 Access Rd #200 Trade Payables $2,354,421
Houston, TX 77070 Phone: (281) 955-3500 =u
Ms (Email: Steve. Tait@blpipeco.com

 

 

 

 

 

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims

Page 2
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 9 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor _ Chesapeake Energy Corporation et al., Case number (if known}
” ‘Nanie of creditor and ie mailing add Namie, telephorie ber, and einail 2ddréss of creditor. [Nature of the Indicate if dain Amount of unsecured claim
including zip code contact : : claim (for iis contingent, if nis fully wasecured, fill n only
: , example, trade unliquidated, ox hngectired claim amount, If claim is partially
debts, ‘bak loms, |disputed secured, fill in total claim amount and deduction for
i value ‘of collateral or setoff'to calculate unsecured
claim:.
Total claim, if|Deduction for Unsecured aim
partially value of
secured collateral or
: setoff,
PATTERSON-UTI DRILLING COMPANY LLC ie ae Hendricks

91 {10713 West Sam Houston Parkway North Phone: (281) 765-7100 Trade Payables $2,282,158
Suite 800 Email: andy-hendricks@patenergy.com
Houston, TX 77064 Pax: (281) 765-7175

‘Atm: Richard Alario
DNOW LP Title: CEO
22 17402 N. Eldridge Parkway (Phone: (281) 823-4700 Trade Payables $2,154,723
Houston, TX 77041 ‘Email: richard alario@dnow.com
: Pax; (800) 228-2893
Attn: Jody Kindred
MOMENTUM PRESSURE CONTROL LLC Title: President

23 {199 Corporate Rd Phone: (903) 643-3700 Trade Payables $1,644,392

‘Longview, TX 75603 Email: jody@axisenergyservices.com
Fax: (903) 643-3101
Att: Cameron Wagner

KUSTOM KONCEPTS INC Title: President

24 11351 N, Derrick Dr. Phone (307) 472-0818 Trade Payables $1,636,771
Casper, WY 82604 Email: cameron@kustommég.com

Fax: (307) 472-0444
U.S. BANK. NATIONAL ASSOCIATION Attn: Andrew Cecere

25 8 Greenway Plaza, Suite 1100 Title: President & CEO 6.875% senior $1,577,000
Corporate Trust Services ‘Phone: (651).466-3000 notes due 2025 “_
Houston , TX 77046 Email: Andrew.Cecere@usbank,com
SOUTH TEXAS FENCING &TRENCHING [Att Armando Benavides
SERVICES Title: CEO .

26 . Phone: (972) 367-3533 Trade Payables $1,503,625
3248 W Highway 44 : , ves
Alice, TX 78332 Email: Benavides_armando@yahoo.com

° Fax: (361) 661-1724
BEAGLE FORD PIPELINE LLC |Atin: Jeremy Goebel:

27 ener ee Phone: (13) 646-41 pal Trade Paysbles | Unliquidated $1,500,891
Honston, TX 77002 ‘Email: jlgoebel@paalp.com
PINNERGY LID Attn: Justin Taylor
111 Congress Avenue Title: CFO

28 Suite 2020 Phone: (512) 343-8880 Trade Payables $1,457,070
‘Austin, TX 78701 Email: jtaylor@pimnergy.com

Fax: (512) 343-8885
‘Atta: Mason Duncan
TEXAS FUELING SERVICES INC Title: CEO.

29 {4220 Laura Koppe Phone: (281) 443-2336 Trade Payables $1,367,717

Houston, TX 77016-5029 Email: mason.duncan@texasfueling.com
Fax: (832) 203-5954
TETRA TECHNOLOGIES ae ane V, Serrano

30 |24955 Interstate 45 Nort i Trade Payables $1,274,115

The Woodlands, TX 77380 Phone: (281) 367-1983
Email: eserrano@tetratec.com

COMPLETE ENERGY SERVICES Atta: James Spexarth

1001 Louisiana Street Title: CAO

31 Suite 2900 (Phone: (713) 654-2200 Trade Payables $1,243,600

Houston, TX 77002 Email: james.spexarth@superiorenergy.com
Pax: (713} 654-2205
Attn: Bryon Musick

FLYNN ENERGY TRANSPORT INC Title: Controller

32 1342 Bast Macedonia Rd Phone: (570) 265-1431 Trade Payables $1,139,747
Towanda, PA 18848 Email: controller@ilynnenergyl net

Fax: (570) 265-1449
PARK ENERGY SERVICES LLC Attn: John D. Seldenrast

33 1015 North Broadway Avenue Title: CEO Trade Payabl
Suite 301 Phone: (405) 896-3169 tade Payables $1,029,340
Oklahoma City, OK. 73102 Email: jseldenrust@parkenergyservices.com
SEABOARD INTERNATIONAL INC Attn: Terri Conner

34 13822 Furman Road Title: Executive Assistant to President ‘Trade Payabl
Suite J Phone: (713) 644-3535 tade Payables $1,001,502
Houston, TX 77047 Email? terri.comer@mail.weir
USA COMPRESSION PARTNERS LLC [Attn: Jim Jones
111 Congress Avene Title: VP Sales

35 Isuite 2400 Phone: (412) 600-9026 Trade Payables $980,314
Austin, TX 78701 Email: jjones@usacompression.com

 

 

 

 

 

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims

Page 3
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 10 of 26

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor _ Chesapeake Energy Corporation etal., Case number (if known)
‘Naine of creditor and complete mailing address, Name, telephone nnmber; and email address of creditor. |Naturé of thé Inidicate if claim:
including zip code DEES contact : os claim (for is contingent, ir fed; fill
example, trade unliquidated, or. fu d claim amount.: If claim is partially
debis, bank loans, |disputed~ secured, ll in total claim amount and deduction for|
professional valne of collateral or setoff to calonlate unsecured
services, and claim: on : :
government Total claim, if{Deduction for|Unsecured claim
contracts) partially alne of
secured fcollateral or
{setoff__-
HAMMER DOWN OILFIELD SERVICES LLC ae Duet Jimenez
36 116731 Huebner Rd, ° Trade Payables $940,667
San Antonio, TX 78248 Phone: (361) 433-8383
; Email: tiimenez@hdoservices.com
ROLFSON OU. LLC a, eon Barer
37 |2414 Schilke Dr " ". 954) 410-3235 Trade Payables $940,617
Watford City, ND 58854 Phone: (954) 410-3235
Email: jburger@rolfsonoil.com
INEWPARK FLUIDS SYSTEMS pit: Gree Plontck
38 |21920 Merchants Way Phone: (281) 754-8600 Trade Payables $903,166
Katy, TX 77449 Email: :
mail: gregepiontek@newpark.com
CHIEF OIL: & GAS LLC Atta: John Hinton
8111 Westchester Drive Title: CFO
39 | enite 900 Phone: (214) 265-9590 HB Payables $882,630
Dallas, TX 75225 Email: jhinton@chiefog.com
CACTUS WELLHEAD LLC Atin: Scott Bender
920 Memorial City Wa’ Title: CEO .
40 | suite 300 ey Phone: (713) 626-8800 Trade Payables $858,654
Houston, TX 77024 Email: scott.bender@cactuswellhead.com
KEY ENERGY SERVICES LLC Attn: Rob Sailtiel
1301 McKinney Title: CEO
41 Vote 1800 Phone: (713) 651-4300 ‘Trade Payables $791,665
Houston, TX 77010 Email: rsaltiel@keyenergy.com
Attn: Bill Blair
EENERSTAR RENTALS AND SERVICES LTD . : .
42, 13377 South Main Street Title: Viee President — Operations Trade Payables $785,162
Monat TX 79756 Phone: 670) 279-1589
’ Email: Bill, Blaix@enerstarrentals.com
SUSQUEHANNA GAS FIELD SERVICES LLC [A0™ Bil Rusrk
43 |131 Frantz Road, Box 127 a Trade Payables $778,396
Meshoppen, PA 18630 Phone: (570) 499-0139 .
Email: billr@meshoppenstone.com
Atta; Rick Roberts
'VALVEWORKS USA INC Title: President
44 11650 Swan Lake Road Phone: (318) 425-0266 Trade Payables $776,289
‘Bossier City, LA 71111 - ‘Email: rick.roberts@vwusa.us
Fax: (318) 425-0934
Atta: Blair Alfted
CONTROL TECH USA LID Title: CTUSA Operations VP
45 [22025 Route 14 Trade Payables $757,938
Troy, PA 16947-8790 Phone: (570) 529-6011
Email: balfted@controltechgp.com
THRU TUBING SOLUTIONS INC en. Rowe Seine
46 111515 S. Portland Ave. ” Trade Payables $745,482
Oklahoma City, OK 73170 Phone: (405) 692-1900
Email; Rechuliz@thrutubing.com
TOTAL E&P USA INC fie: Jean Pierre Sbraite
47 [1201 Louisiana Street Phone: (713) 483-5000 Trade Payables Disputed & Undetermined
Suite 1800 Email: jean-oi ‘brak ti) Unliquidated
Houston, TX 77002 : Jean-pierre.sbraire@total.com
Fax: (713) 647-3003
GLASS MOUNTAIN PIPELINE LLC Attn: Matt ‘Vining
2626 Cole Ave Title: CEO Disputed &
480. Phone: 214-880-6000 Litigation ae Undetermined
Suite 900 Pree : Unliquidated
Dallas, TX 75204 Email: mvining@nesmidstream.com
Fax: (405) 606-4534
DALLAS/FORT WORTH INTERNATIONAL Attn: Jim Jackson
AIRPORT BOARD Title: Project Manager — Gas & Development Disputed &
49 {Dallas/Fort Worth International Airport Board Phone: 972-973-4669 Litigation U she idated Undetermined
P.O. Box 619428 Email: jjackson@dfwairport.com ce
DFW Airport, TX 75261-9428 Fax: (972) 973-4601
Atta: Laurie J. Knox
DIVERSIFIED GAS & OIL, PLC Title: Human Resources Business ‘
50 |414 Summers Street Phone: (304) 353-5090 Legacy Contracinall Disputed & Undetermined
Charleston, WV 25301 Email: Hmox@dgoc.cora Obligations Unliquidated
Fax: (304) 343-1614

 

 

 

 

 

 

 

 

 

 

Note: Unsecured amounts contain projected estimates of pre-petifion liability as of the Petition Date and are subject to change as accrued liabilities are invoiced,

Officia] Form 204.

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims

Page 4
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 11 of 26

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

In re:

CHESAPEAKE ENERGY CORPORATION,

Debtor.

Chapter 17

Case No. 20-

Nee Natl anette Smet “eel Smee”

 

LIST OF EQUITY SECURITY HOLDERS"

 

 

 

 

 

 

 

 

Chesapeake The Carlyle Group | 1001 Pennsylvania Avenue NW Common 8.84%
Energy Corporation L.P. Washington, DC 20004-2505 “eee
Chesapeake The Vanguard 100 Vanguard Boulevard
Energy Corporation Group Malvern, PA 19355-2331 Common 8.35%
Chesapeake Franklin One Franklin Parkway Common 7.69%,
Energy Corporation. | Resources, Inc. San Mateo, CA 94403 “ee
Channel Center
mn ete on Ste ee 1 Iron Street Common | 5.36%
gy Vorp P Boston, MA 02210

 

 

 

 

 

 

1 This list reflects holders of five percent or more of Chesapeake Energy Corporation’s common stock.
This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal
Rules of Bankruptcy Procedure. By the Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
the Debtors to File a Consolidated List of the 50 Largest Unsecured Creditors, (I) Waiving the
Requirement to File a List of Equity Security Holders, and (II) Authorizing the Debtors to Redact Certain
Personal Identification Information filed contemporaneously herewith, the Debior is requesting a waiver
of the requirement under Bankruptcy Rule 1007 to file a list of all of its equity security holders.
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 12 of 26

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

In re: Chapter 11

CHESAPEAKE ENERGY CORPORATION, Case No. 20- Cs)

Debtor.

eet ee et et et ee

 

CORPORATE OWNERSHIP STATEMENT

Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following aré corporations, other-than a government unit, that directly or indirectly own 10% or more of-any
class of the debtor's equity interest:

 

 

  

 

 

 

 
 

Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 13 of 26

eee emontomunea

 

 

 

 

 

 

Debtor Name Chesapeake Energy Corporation
United States Bankruptcy Court for the: Southern Disitict of Texas
(State)
Case number (If known):
Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 42/15

 

An individual who is authorized fo act on behalf of a non-individual debtor, such as a corporation or parinership, must.sign and
submit this form for the.schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual's position or relationship to the
debtor, the identity-of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is.a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.

a Declaration and signature

HOanaunuoo

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
partnership; or another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true
and correct:

Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims. and Are Not Insiders
(Official Form 204)

Other document that requires a declaration: List of Equity Security Holders and Corporate Ownership Statement

| declare under penalty of perjury that the foregoing is true and correct.

Executed on

Is] Domenic J. Dell’Osso, Jr.
06/28/2020
MM/ DDIYYYY Signature of individual signing on behalf of debtor

Domenic J. Dell'Osso, Jr.
Printed name
Executive Vice President and Chief Financial Officer

 

Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 14 of 26

CHESAPEAKE ENERGY CORPORATION
June 28, 2020

I, James R. Webb, Corporate Secretary of Chesapeake Energy Corporation, an Oklahoma
corporation (the “Company”), do hereby certify the following:

1. Tam the duly qualified and appointed Corporate Secretary of the Company.

2. Attached hereto as Exhibit A is a true, correct, and complete copy of the resolutions
(the “Resolutions”) duly adopted by the board of directors of the Company on behalf of the
Company and the direct and indirect subsidiaries identified on Schedule 1 to Exhibit A, acting
pursuant to the Company’s bylaws (as amended, amended and restated, modified,
supplemented, or replaced from time to time, the “Bylaws’”’).

3. The Resolutions are not inconsistent with the Bylaws.

4, The Resolutions have not been amended, modified, repealed, or rescinded since adopted, and
are in full force and effect on and as of the date hereof.

[Signature page follows]
Case 20-33233 Document 1 Filed in TXSB on 06/28/20 Page 15 of 26

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date first
written above. ie

   

an
4

Ne

     
  

amie: James R. Webb
Ti ile: General Counsel and Corporate
Secugtary y
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 16 of 26

EXHIBIT A
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 17 of 26

CHESAPEAKE ENERGY CORPORATION
(an Oklahoma corporation)
RESOLUTIONS OF THE
BOARD OF DIRECTORS
June 28, 2020

WHEREAS, a telephonic meeting (the “Meeting”) of the Board of Directors (the
“Board”) of Chesapeake Energy Corporation, an Oklahoma corporation (the “Company”), on
behalf of the Company and the direct and indirect subsidiaries identified on Schedule 1 attached
hereto (together with the Company, each, a “Filing Entity” and collectively, the “Filing Entities”)
was concluded on June 28, 2020;

WHEREAS, the Company has the authority as sole stockholder, directly or indirectly, of
each Filing Entity to manage the business and affairs of each Filing Entity and to enter into the
following resolutions on behalf of each Filing Entity;

WHEREAS, a requisite number of the members of the Board, constituting a quorum,
participated throughout the Meeting. After it was confirmed that the Meeting was duly convened
(and each member of the Board waived any notice requirements in connection therewith), those
participating could hear each other and a quorum of the Board was in attendance, the Meeting was
called to order;

WHEREAS, the Board reviewed and considered the materials presented by the
Company’s management (the “Management”) and the financial and legal advisors of the
Company (collectively, the “Advisors”), including, but not limited to, materials regarding the
liabilities and liquidity situation of each Filing Entity, the strategic alternatives available to it, and
the effect of the foregoing on each Filing Entity’s business;

WHEREAS, the Board has had the opportunity to consult with the Management and the
Advisors of the Company and fully consider each of the strategic alternatives available to each
Filing Entity, and the effect of the foregoing on each Filing Entity’s business;

WHEREAS, the Company has negotiated and entered into a restructuring support
agreement, dated as of June 28, 2020, in the form or substantially in the form submitted to and
approved by the Board on June 28, 2020 (the “Restructuring Support Agreement”), including,
without limitation, those transactions set forth on the term sheet attached thereto
(the “Restructuring Transactions”), which agreement contemplates a comprehensive
restructuring of the Filing Entities’ capital structure on the terms set forth therein;

WHEREAS, the Company and certain other commitment parties party thereto have
entered into a binding Commitment Letter, dated as of June 28, 2020, (the “Commitment Letter’)
that contemplates (i) the entry into a new Senior Secured Super-Priority Debtor-In-Possession
Credit Agreement, by and among the Company, as borrower, the other Filing Parties, as
guarantors, MUFG Union Bank, N.A., as administrative agent and collateral agent (the “DIP
Agent”), and the lenders and the financial institutions and banks from time to time party thereto
(the “DIP Lenders”) (the “DIP Credit Agreement”), in form or substantially in the form thereof
submitted to the Board, which agreement provides the Company with access to incremental
liquidity and access to cash collateral, as that term is defined in section 363(a) of the Bankruptcy
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 18 of 26

Code (the “Cash Collateral’) and which is attached as an exhibit to the Commitment Letter and
(ii) the terms and conditions of an exit facility upon the emergence from the Chapter 11 Cases (as
defined herein), (the “Exit Financing”) as specified in the term sheet attached to the DIP Credit
Agreement (the “Exit Financing Term Sheet”);

WHEREAS, the Company has requested that the DIP Lenders provide a senior secured
debtor in possession credit facility (the “DIP Facility”) to the Company pursuant to the DIP Credit
Agreement that is automatically convertible into the secured exit facilities described in the Exit
Financing Term Sheet upon the satisfaction (or waiver) of certain conditions specified in the Exit

Financing Term Sheet;

WHEREAS, the Filing Entities will obtain benefits from the DIP Credit Agreement and
the use of collateral, including Cash Collateral, which is security for certain prepetition secured
lenders (collectively, the “Secured Lenders”), certain of which are parties to the Restructuring
Support Agreement;

WHEREAS, the obligations of the DIP Lenders to make the extensions of credit to the
Company under the DIP Facility are subject to, among other things, the Company having entered
into the Commitment Letter and entering into the DIP Credit Agreement with the DIP Agent and
the DIP Lenders (the DIP Credit Agreement and the Commitment Letter, collectively, with any
other documents and agreements related thereto or contemplated thereunder, incliding any
documents, instruments, or certificates as may be reasonably required by the DIP Agent, the “DIP
Credit Agreement Documents”), and otherwise satisfying certain conditions in connection
therewith (the obligations thereunder, the “DIP Obligations”);

WHEREAS, the Board deems it advisable and in the best interests of the Company, its
creditors and other parties in interest that the Company enter into a certain credit agreement in
accordance with the Exit Financing Term Sheet and in connection with emergence from the
Chapter 11 Cases (the “Exit Financing Credit Agreement”) and grant security interests and/or
guarantees in relation thereto, whereby the DIP Credit Agreement and the DIP Facility thereto is
automatically converted into the Exit Financing Credit Agreement and the Exit Financing thereto
upon the satisfaction (or waiver) of certain conditions, for the purposes of providing ongoing
financing to the Company;

WHEREAS, the Company and each of the Filing Entities, by entering into the Exit
Financing, will receive direct and indirect benefits from the transactions contemplated by the Exit
Financing Credit Agreement, the terms and conditions of which were negotiated in the Exit
Financing Term Sheet and have been attached as an exhibit to the DIP Credit Agreement and
previously reviewed by the Board and consequently, the Company and each of the Filing Entities
desire to enter into (i) the Exit Financing Credit Agreement, (ii) any related documents, and (iii)
to the extent the Company of any such Filing Entity is a party thereto, the Additional Credit
Documents (as defined below) (collectively, the “Exit Financing Credit Documents”) and the
transactions contemplated thereby;

WHEREAS, the Company has negotiated and entered into a backstop commitment
agreement, dated on or about the date hereof, in the form or substantially in the form submitted to
the Board (the “Backstop Commitment Agreement”), which authorizes the Company to issue
new common stock pursuant to the terms set forth therein;

2
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 19 of 26

WHEREAS, after careful consideration the Board has determined that the Company’s
entry into the DIP Credit Agreement Documents, the Exit Financing Credit Documents and the
Backstop Commitment Agreement is advisable and in the best interests of the Filing Entities, their
stakeholders, their creditors, and other parties in interest; and

WHEREAS, following discussion, upon a motion duly made and seconded, the members
of the Board at the Meeting (acting on behalf of the Company, in its own capacity) unanimously
adopted and approved the following recitals and/or resolutions (the “Resolutions”) pursuant to the
organizational documents of the Company and the laws of the state of Oklahoma.

Chapter 11 Filing

NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests of the Filing Entities, their stakeholders, their creditors, and other
parties in interest, that each Filing Entity shall be, and hereby is, authorized to file or cause to be
filed a voluntary petition for relief (such voluntary petitions, collectively, the “Chapter 11 Cases”)
under the provisions of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”) or other court of competent jurisdiction, and any other petition
for relief or recognition or other order that may be desirable under applicable law in the United
States;

_ FURTHER RESOLVED, that the President and Chief Executive Officer, Chief Financial
Officer, Chief Accounting Officer, General Counsel, any Executive Vice President, any Senior
Vice President, any Vice President, any Corporate Secretary, any other duly appointed officer, or
any managing member or general partner, as applicable, of any Filing Entity
(collectively, the “Authorized Officers”), acting alone or with one or more other Authorized
Officers be, and each of them hereby is, authorized, empowered, and directed to take any and all
action that they deem necessary, appropriate, desirable, or proper to obtain such relief, including,
without limitation, any action necessary, appropriate, desirable, or proper to maintain the ordinary
course operation of the Filing Entities’ business, and including the performance or consummation
of any of the Restructuring Transactions;

Debtor-In-Possession Financing, Cash Collateral and Adequate Protection

FURTHER RESOLVED, that the Filing Entities will obtain benefits from the use of the
Cash Collateral, and that in order to use and obtain the benefits of the Cash Collateral, and in
accordance with section 363 of the Bankruptcy Code, the Filing Entities will provide certain
adequate protection to the Secured Lenders (the “Adequate Protection Obligations”), as
documented in a proposed interim order (the “Interim DIP Order”) and final order
(the “Final DIP Order” and together with the Interim DIP Order, the “DIP Orders”) and
submitted for approval to the Bankruptcy Court;

FURTHER RESOLVED, that in the business judgment of the Board, it is desirable and
in the best interests of the Filing Entities, their stakeholders, their creditors, and other parties in
interest, to enter into the DIP Credit Agreement, in form or substantially in the form thereof
submitted to the Board;
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 20 of 26

FURTHER RESOLVED, that the form, terms, and provisions of the DIP Credit
Agreement, and the form, terms, and provisions of the other DIP Credit Agreement Documents
be, and hereby are, authorized, adopted, and approved, and each of the Authorized Officers be,
and hereby is, authorized and empowered, in the name of and on behalf of the Filing Entities, to
take such actions and negotiate or cause to be prepared and negotiated and to execute, deliver,
perform, and cause the performance of the DIP Credit Agreement Documents, and incur and pay
or cause to be paid all fees and expenses and engage such persons, in each case, in the form or
substantially in the form thereof submitted to the Board, with such changes, additions, and
modifications thereto as the officers of the Filing Entities executing the same shall approve, such
approval to be conclusively evidenced by such officers’ execution and delivery thereof;

FURTHER RESOLVED, that each of the Authorized Officers acting alone and without
the joinder of any other Authorized Officer, is authorized, empowered and directed to take, from
time to time in the name of and on behalf of any Filing Entity such actions necessary to negotiate
the form, terms and provisions of, and to execute and deliver or cause to be delivered, and to cause
the performance of, any swap agreement, and any other commodity, interest rate, foreign exchange
or currency exchange agreement, or other hedging agreement or arrangement, and any and all
transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any
other master agreement, in each case, as such Authorized Officer executing the same shall approve
or deem necessary, appropriate, or advisable to carry out the terms, intent and purposes of the DIP
Credit Agreement pursuant to the provisions of the DIP Orders, the execution and delivery thereof
by such Authorized Officer to be deemed conclusive evidence of the approval and ratification
thereof by such Authorized Officer or that such Authorized Officer deemed such standard to be
met;

FURTHER RESOLVED, that the form, terms, and provisions of the DIP Orders to which
the Entities are or will be subject, and the actions and transactions contemplated thereby be, and
hereby are, authorized, adopted, and approved, and each of the Authorized Officers be, and hereby
is, authorized and empowered, in the name of and on behalf of the Filing Entities, to take such
actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and
cause the performance of, the DIP Orders, and such other agreements, certificates, applications,
instruments, receipts, petitions, motions, objections, replies, or other papers or documents to which
the Filing Entities are or will be a party, including, but not limited to, any term sheet, fee letter,
credit agreement, security, and pledge agreement, or guaranty agreement (collectively with the
DIP Orders and the DIP Credit Agreement Documents, the “DIP Documents”), and incur and pay
or cause to be paid all fees and expenses and engage such persons, in each case, in the form or
substantially in the form thereof submitted to the Board, with such changes, additions, and
modifications thereto as the officers of the Filing Entities executing the same shall approve, such
approval to be conclusively evidenced by such officers’ execution and delivery thereof;

FURTHER RESOLVED, that the Filing Entities, as debtors and debtors in possession
under the Bankruptcy Code be, and hereby are, authorized to incur the Adequate Protection
Obligations and to undertake any and ail related transactions on substantially the same terms as
contemplated under the DIP Documents (together, with the transactions contemplated by the
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 21 of 26

Adequate Protection Documents (as such term is defined below), collectively,
the “DIP Transactions”);

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, as debtors and debtors in possession, to take such
actions as in their discretion is determined to be necessary, desirable, appropriate, or proper and
execute the DIP Transactions, including delivery of: (a) the DIP Documents; (b) merchant card
services, purchase or debit cards, including non-card e-payables services; (c) any other demand
deposit or operating account relationships or other cash management services; (d) such other
instruments, certificates, notices, assignments, and documents as may be reasonably requested by
the respective agents of the DIP Documents (collectively, the “Agents”); and (e) such forms of
deposit account control agreements, officer’s certificates, and compliance certificates as may be
required by the DIP Documents;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, as debtors and debtors in possession, to file or to
authorize the Agents to file any Uniform Commercial Code (the “UCC”) financing statements,
any other equivalent filings, any intellectual property filings and recordation and any necessary
assignments for security or other documents in the name of the Filing Entities that the Agents deem
necessary or appropriate to perfect any lien or security interest granted under the DIP Orders,
including any such UCC financing statement containing a generic description of collateral, such
as “all assets,” “all property now or hereafter acquired” and other similar descriptions of like
import, and to execute and deliver, and to record or authorize the recording of, such mortgages and
deeds of trust in respect of real property of the Filing Entities and such other filings in respect of
intellectual and other property of the Filing Entities, in each case as the Agents may reasonably
request to perfect the security interests of the Agents under the DIP Orders;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, as debtors and debtors in possession, to take all
such further actions, including, without limitation, to pay or approve the payment of all fees and
expenses payable in connection with the DIP Transactions and all fees and expenses incurred by
or on behalf of the Filing Entities in connection with the foregoing resolutions, in accordance with
the terms of the DIP Documents, which shall in their sole judgment be necessary, proper, or
advisable to perform any of the Filing Entities’ obligations under or in connection with the DIP
Orders or any of the other DIP Documents and the transactions contemplated therein and to fully
carry out the intent of the foregoing Resolutions;

Backsto p Commitment Agreement

     

FURTHER RESOLVED, that in the business judgment of the Board, it is desirable and
in the best interests of the Filing Entities, their stakeholders, their creditors, and other parties in
interest, to enter into the Backstop Commitment Agreement and that the Filing Entities’
performance of their obligations under the Backstop Commitment Agreement, and all other
exhibits, schedules, attachments, and ancillary documents or agreements related thereto, hereby is,
in all respects, authorized, and approved;

5
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 22 of 26

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to take all actions necessary to enter into the
Backstop Commitment Agreement and all other exhibits, schedules, attachments, and ancillary
documents or agreements related thereto;

Exit Financing

RESOLVED, that the execution and delivery of the Exit Financing Credit Documents (and
the incurrence of the obligations thereunder) by the Company and each Filing Entity, as applicable,
in the form substantially consistent with the Exit Financing Term Sheet previously submitted to
the Board, and the consummation of the transactions contemplated thereunder, including (i) the
execution, delivery and performance of all other agreements, instruments, documents, notices, or
certificates constituting exhibits to or that may be required, necessary, appropriate, desirable, or
advisable to be executed and delivered pursuant to the Exit Financing Credit Documents or
otherwise permitted thereunder or related thereto, including interest rate, currency, or commodity
hedging arrangements (each, an “Additional Credit Document” and collectively, the
“Additional Credit Documents”), (ii) any granting of security interests and/or guarantees in
relation thereto, and (iii) the making of representations and compliance with the covenants
thereunder and the assumption of any obligations under and in respect of any of the foregoing, are
hereby authorized and approved, and that each of the Authorized Officers of each Filing Entity, as
applicable, acting alone or with one or more Authorized Officers, with power of delegation, be,
and each of them hereby is, severally authorized, empowered, and directed in the name of, and on
behalf of, such Filing Entity, to execute and deliver each Exit Financing Credit Document to which
such Filing Entity is a party, with such changes therein and additions thereto as any such
Authorized Officer, in his or her sole discretion, may deem necessary, convenient, appropriate,
advisable, or desirable, the execution and delivery of such Exit Financing Credit Documents and
with any changes thereto by any such Authorized Officer, to be conclusive evidence that such
Authorized Officer deemed such changes to meet such standard;

RESOLVED, that, as used herein, the term “Additional Credit Documents” shall include,
but not be limited to any intercreditor agreements and all other documents, certificates, or
agreements necessary, proper, or advisable to consummate the transactions contemplated by the
Exit Financing Credit Documents, including, without limitation, any note, fee letter, guarantee
agreement, security agreement, mortgage, pledge, intellectual property security interest agreement,
intellectual property security agreement, or other documentation similar to any of the foregoing;

RESOLVED, that each of the Authorized Officers of each Filing Entity, as applicable,
acting alone or with one or more Authorized Officers, with power of delegation, be, and each of
them hereby is, severally authorized in the name of, and on behalf of, such Filing Entity, to take
all actions including, without limitation, (i) the negotiation, execution, delivery, and filing of any
agreements, certificates, instruments, or documents Gncluding mortgages, financing statements,
and similar documents), (ii) the modification, restatement, or amendment of any of the terms and
conditions of any Exit Financing Credit Document, (iti) the payment of any consideration, and (iv)
the payment of indemnitees, fees, costs, expenses, and taxes as any such Authorized Officer, in his
or her sole discretion, may deem necessary, appropriate, or advisable (such acts to be conclusive
evidence that such Authorized Officer deemed the same to meet such standard) in order to effect
the transactions contemplated under any Exit Financing Credit Document.

6
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 23 of 26

Retention of Professionals

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to employ the law firms of Kirkland & Ellis LLP,
as general bankruptcy counsel, and Jackson Walker LLP, as local bankruptcy counsel, to represent
and assist the Filing Entities in carrying out their duties under the Bankruptcy Code, and to take
any and all actions to advance the Filing Entities’ rights and obligations, including filing any
motions, objections, replies, applications, or pleadings; and in connection therewith, each of the
Authorized Officers, with power of delegation, is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed appropriate
applications for authority to retain the services of Kirkland & Ellis LLP and Jackson Walker LLP;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to employ the firms of Rothschild & Co and
Intrepid Financial Partners, as financial advisors and investment bankers, to represent and assist
the Filing Entities in carrying out their duties under the Bankruptcy Code, and to take any and all
actions to advance the Filing Entities’ rights and obligations; and in connection therewith, each of
the Authorized Officers is, with power of delegation, hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of Rothschild & Co and Intrepid Financial Partners;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to employ the firm of Alvarez & Marsal North
America, LLC, as restructuring advisor, to represent and assist the Filing Entities in carrying out
their duties under the Bankruptcy Code, and to take any and all actions to advance the Filing
Entities’ rights and obligations; and in connection therewith, each of the Authorized Officers is,
with power of delegation, hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of Alvarez & Marsal North America, LLC;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to employ the firm of Epiq Corporate
Restructuring, LLC as notice, claims, and balloting agent to represent and assist the Filing Entities
in carrying out their duties under the Bankruptcy Code, and to take any and all actions to advance
the Filing Entities’ rights and obligations; and in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain the services of Epiq Corporate Restructuring, LLC;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to employ the firm of Ernst & Young LLP as tax
advisor, to represent and assist the Filing Entities in carrying out their duties under the Bankruptcy
Code, and to take any and all actions to advance the Filing Entities’ rights and obligations; and in

7
Case 20-33233 Documenti Filed in TXSB on 06/28/20 Page 24 of 26

connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed an appropriate application for authority to retain the services of Ernst & Young

LLP;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to employ the firm of Wachtell, Lipton, Rosen
& Katz as counsel to the Board, to represent and assist the Filing Entities in carrying out their
duties under the Bankruptcy Code, and to take any and all actions to advance the Filing Entities’
rights and obligations; and in connection therewith, each of the Authorized Officers, with power
of delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Wachtell, Lipton, Rosen & Katz;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to employ any other professionals to assist the
Filing Entities in carrying out their duties under the Bankruptcy Code and in their performance of
any of the Restructuring Transactions or the DIP Transactions, and in connection therewith, each
of the Authorized Officers, with power of delegation, is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of any other professionals as necessary;

FURTHER RESOLVED, that the Authorized Officers, acting alone or with one or more
other Authorized Officers be, and each of them hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Filing Entities, to execute and file all petitions, schedules,
motions, objections, replies, applications, pleadings, lists, and other papers and, in connection
therewith, to employ and retain all assistance by legal counsel, accountants, investment bankers,
financial advisors, restructuring advisors, and other professionals and to take and perform any and
all further acts and deeds that each of the Authorized Officers deem necessary, proper, or desirable
in connection with the Filing Entities’ Chapter 11 Cases, with a view to the successful prosecution
of such cases;

General Resolutions

FURTHER RESOLVED, that in addition to the specific authorizations heretofore
conferred upon the Authorized Officers, each of the Authorized Officers (and their designees and
delegates) be, and hereby is, authorized and empowered, in the name of and on behalf of the Filing
Entities, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver, and file any and all such agreements, certificates, instruments, and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in such
Authorized Officer’s or Authorized Officers’ judgment, shall be necessary, appropriate, desirable,
or proper in order to fully carry out the intent and accomplish the purposes of the Resolutions
adopted herein, including the consummation of the Restructuring Transactions and the DIP
Transactions;
Case 20-33233 Document 1 Filed in TXSB on 06/28/20 Page 25 of 26

FURTHER RESOLVED, that the Board has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing Resolutions, including the
Restructuring Transactions and the DIP Transactions, as may be required by the organizational
documents of any Filing Entity, or hereby waives any right to have received such notice;

FURTHER RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing Resolutions done in the name of and on behalf of the Filing Entities,
which acts would have been approved by the foregoing Resolutions except that such acts were
taken before the adoption of these Resolutions, are hereby in all respects approved, confirmed, and
ratified as the true acts and deeds of the Filing Entities with the same force and effect as if each
such act, transaction, agreement, or certificate has been specifically authorized in advance by
resolution of the Board; and

FURTHER RESOLVED, that each of the Authorized Officers (and their designees and
delegates) be, and hereby is, authorized and empowered to take all actions or to not take any action
in the name of and on behalf of the Filing Entities with respect to the transactions contemplated
by these Resolutions hereunder as such Authorized Officer shall deem necessary, appropriate,
desirable, or proper in such Authorized Officer’s reasonable business judgment as may be
necessary, appropriate, desirable, or proper to effectuate the purposes of the transactions
contemplated herein. .
Case 20-33233 Document1 Filed in TXSB on 06/28/20 Page 26 of 26

Schedule 1

Filing Subsidiaries of Chesapeake Energy Corporation

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brazos Valley Longhorn, L.L.C. Delaware (U.S.)
Brazos Valley Longhorn Finance Corp. Delaware (U.S.)
Burleson Sand LLC Delaware (U.S.)
Burleson Water Resources, LLC Texas (U.S.)
Chesapeake AEZ Exploration, L.L.C. Oklahoma (U.S.)
Chesapeake Appalachia, L.L.C. Oklahoma (U.S.)
Chesapeake-Clements Acquisition, L.L.C. Oklahoma (U.S.)
Chesapeake E&P Holding, L.L.C. Oklahoma (U.S.)
Chesapeake Energy Louisiana, LLC Oklahoma (U.S.)
Chesapeake Energy Marketing, L.L.C. Oklahoma (U.S.)
Chesapeake Exploration, L.L.C. Oklahoma (U.S.)
Chesapeake Land Development Company, L-L.C. Oklahoma (U.S.)
Chesapeake Louisiana, L.P. Oklahoma (U.S.)
Chesapeake Midstream Development, L.L.C. Oklahoma (U.S.)
Chesapeake NG Ventures Corporation Oklahoma (U.S.)
Chesapeake Operating, L.L.C. Oklahoma (U.S.)
Chesapeake Plains, LLC Oklahoma (U.S.)
Chesapeake Royalty, L.L.C. Oklahoma (U.S.)
Chesapeake VRT, L.L.C. Oklahoma (U.S.)
CHK Energy Holdings, Inc. Texas (U.S.)
CHK NGV Leasing Company, L.L.C. Oklahoma (U.S.)
CHK Utica, L.L.C. Delaware (U.S.)
Compass Manufacturing, L.L.C. Oklahoma (U.S.)
EMLP, L.L.C. Oklahoma (U.S.)
Empress, L.L.C. Oklahoma (U.S.)
Empress Louisiana Properties, L.P. Texas (U.S.)
Esquisto Resources U1, LLC Texas (U.S.)
GSF, L.L.C. Oklahoma (U.S.)
MC Louisiana Minerals, L.L.C. Oklahoma (U.S.)
MC Mineral Company, L.L.C. Oklahoma (U.S.)
MidCon Compression, L.L.C. Oklahoma (U.S.)
Nomac Services, L.L.C. Oklahoma (U.S.)
Northern Michigan Exploration Company, L.L.C. Michigan (U.S.)
Petromax E&P Burleson, LLC Texas (U.S.)
Sparks Drive SWD, Inc. Delaware (U.S.)
WHE AcqCo., LLC Delaware (U.S.)
WHR Eagle Ford LLC Delaware (U.S.)
WildHorse Resources IT, LLC Delaware (U.S.)
WildHorse Resources Management Company, LLC Delaware (U.S.)
Winter Moon Energy Corporation Oklahoma (U.S.)

 

 
CERTIFICATE OF SERVICE

I, Daniel T. Brier, hereby certify that a true and correct copy of the foregoing
Notice of Suggestion of Pendency of Bankruptcy and Automatic Stay of These
Proceedings was served upon all parties by Email who have appeared in this action

via the Court’s Electronic Case Filing System on this Ist day of July 2020.

 

 

Det Ln,
John B. Dempsey’
